     Case 3:93-cr-00035-HDM Document 110 Filed 06/29/20 Page 1 of 1


 1
                         UNITED STATES DISTRICT COURT
 2
                               DISTRICT OF NEVADA
 3

 4   UNITED STATES OF AMERICA,                Case No. 3:93-cr-00035-HDM
 5                           Plaintiff,
          v.                                              ORDER
 6
     MARK LEE MURRAY,
 7
                             Defendant.
 8

 9
          Defendant Mark Lee Murray has filed a motion for compassionate
10
     release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF Nos. 101 &
11
     104). The government has opposed (ECF No. 107), and Murray has
12
     replied (ECF No. 109).
13
          It is hereby ordered that, on or before July 29, 2020, the
14
     government shall provide the court with any statements that the
15
     victims in this and the California case may wish to make with
16
     respect to Murray’s motion for relief.
17
          It is further ordered that, on or before July 29, 2020, the
18
     parties shall provide to the court information as to whether or
19
     not Murray has had any infractions while incarcerated and any
20
     additional information they may have with respect to the incidence
21
     of COVID-19 at his facility.
22
          IT IS SO ORDERED.
23
          DATED: This 29th day of June, 2020.
24

25
                                      ____________________________
26                                    UNITED STATES DISTRICT JUDGE
27

28


                                          1
